The plaintiffs petition for certification for appeal from the Appellate Court, 70 Conn. App. 772 (AC 20755), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that capital gains on assets acquired after the marital dissolution decree constitute income for purposes of a postdecree modification of alimony?”
*931The Supreme Court docket number is SC 16833.
Campbell D. Barrett, in support of the petition.
Decided September 19, 2002
ZARELLA, J., did not participate in the consideration or decision of this petition.